DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims filed on 09/26/2018 has been entered. Claims 1-19 and 21 are pending in the instant patent application. Claim 1 is amended and Claim 20 has previous been cancelled. This Office Action is in response to the claims filed.
Response to Claim Amendments
See Applicant’s Arguments/Remarks, Pre-Brief Conference Request and Pre-Brief Appeal Conference Decision filed 05/14/2020, 12/21/2020 and 02/24/2021 respectively. With respect to the rejections under 35 USC 103, the arguments and remarks have been fully considered. Examiner maintains the 35 USC 103 rejection in light of the amendments and Applicant’s Arguments/Remarks. Upon further consideration and in light of the amendments, new grounds of rejection have been made.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 11 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 21 recite to cause the collaboration group to be created in the source application. Examiner finds no evidence within the specification that this limitation is supported. Examiner found that in Para 0015 of the Applicant's specification, it recites "The present disclosure identifies important collaboration groups during a migration process, such as by asking end users for input, collating that input, and processing the results to create new proposed collaboration group membership lists", but not that 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are 
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites responsive to identifying an upcoming migration operation, query a plurality of relationship data sources for relationship data of a plurality of users, the relationship data of the plurality of users including one or more electronic documents to be migrated from a source application to a target application; receive query responses from the plurality of relationship data sources; process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes: parsing the electronic documents to be migrated from the source application to the target application; and identifying the relationship data of the plurality of users in at least one of the electronic documents to be migrated from the source application to the target application; generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users; and cause the collaboration group to be created in the source application during or after a migration process.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably creating and utilizing data collected from users to make user collaboration groups.	

	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a memory and a processor. The memory and processor are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a memory, a processor and the generic computing elements described in the Applicant's specification in at least Para 0026. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 11-19, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 11-19 are directed to the abstract idea of creating collaboration groups using multifactor relationship data.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites responsive to identifying an upcoming migration operation, querying each of a plurality of relationship data sources for relationship data of a plurality of users, the relationship data of a plurality of users including one or more electronic documents to be migrated from a source 
	These claim limitations fall within the Certain Methods Of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably creating and utilizing data collected from users to make user collaboration groups.
	Accordingly, the claim recites an abstract idea and dependent claims 12-19 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites generic computing elements described in the Applicant's specification in at least Para 0026. These elements used in the steps of the claim are merely generic computing devices implemented on a personal computer.

	Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 21, it is directed to a computer-readable media, however the claim is directed to a judicial exception without significantly more. Claim 21 is directed to the abstract idea of creating collaboration groups using multifactor relationship data.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 21, claim 21 recites responsive to identifying an upcoming migration operation, query a plurality of relationship data sources for relationship data of a plurality of users, the relationship data of the plurality of users including one or more electronic documents to be migrated from a source application to a target application; receive query responses from the plurality of relationship data sources; process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes: parsing the electronic documents to be migrated from the source application to the target application; and identifying the relationship data of the plurality of users in at least one of the electronic documents to be migrated from 
	These claim limitations fall within the Certain Methods Of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably creating and utilizing data collected from users to make user collaboration groups.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors. The one or more processors are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 21 includes various elements that are not directed to the abstract idea under 2A. These elements include one or more processors and the generic computing elements described in the Applicant's specification in at least Para 0026. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 21 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7-12, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (US 2016/0099998 A1) in view of Chan et al. (US 2015/0134693 A1) further in view of Buford et al. (US 2012/0030289 A1).
	Regarding Claim 1, Richman teaches the limitations of Claim 1 which state 
	a memory (Richman: Para 0103 and Fig 8 via system description); and 

	responsive to identifying an upcoming migration operation (Richman: Para 0050 and 0053 via migration assistant and migration controller; The migration assistant can be used to operations to prepare for a migration of documents from a source system to a destination system. For example, the migration assistant can collect metadata about the source system, for a migration controller to analyze. The migration controller can determine changes that are required at the source system. The migration controller can generate the commands and send them to the migration assistant for implementing the changes to the source system; Action 401 shows an identifier that identifies a migration project being sent from the migration assistant 124 to the migration controller server 110. The identifier can identify the migration project that the migration assistant is to be used for. The migration controller server can use the identifier to determine commands corresponding to the migration project to send to the migration assistant.), query a plurality of relationship data sources for relationship data of a plurality of users (Richman: Para 0041 and 0044 via migration assistant gathering inventory related to the source system and migration assistant making queries), the relationship data of the plurality of users including one or more electronic documents to be migrated from a source application to a target application (Richman: Para 0018 via documents such as files and emails);
	receive query responses from the plurality of relationship data sources (Richman: Para 0048-0049 via information obtained from active directory and other 
	identifying the relationship data of the plurality of users in at least one of the electronic documents to be migrated from the source application to the target application (Richman: Para 0048 via the relationship data being distribution groups and rules; With the support of the migration assistant 124 making queries, such as a PowerShell-based queries of the source email and user databases, however, more information may be obtained, e.g. the “friendly” name of the distribution group that users in the organization see may be obtained, as well as rules dictating whether or 
	However, Richman does not explicitly disclose the limitations of Claim 1 which state process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes: parsing the electronic documents to be migrated from the source
	Chan though, with the teachings of Richman, teaches of 
	process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes (Chan: Para 0012 via authorized user identifiers; In one embodiment, the method includes accessing a collaboration groups table comprising a plurality of container-group association records to determine one or more collaboration group identifiers associated with the one or more container identifiers, accessing a second relationship table comprising a plurality of user-group association records to determine a set of user identifiers associated with the one or more collaboration group identifiers, querying the external application to determine which of the set of user identifiers are authorized to access the object, receiving a response from the external application comprising a set of authorized user identifiers, and generating an intersection of the set of user identifiers and the set of authorized user identifiers to generate a set of common user identifiers):

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman with the teachings of Chan in order to have process the query responses to extract prospective collaboration data, wherein processing the query responses to extract the prospective collaboration data includes: parsing the electronic documents to be migrated from the source application to the target application. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Richman does not explicitly disclose the limitations of Claim 1 which state generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users; cause the collaboration group to be created in the source application during or after a migration process.
	Buford though, with the teachings of Richman/Chan, teaches of 	
	generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users (Buford: Para 0037, 0047, 0143 via A session is a collection of collaboration activities among users, robots, and objects. A 
	cause the collaboration group to be created in the source application during or after a migration process (Buford: Para 0143 via  In one aspect, the original collaboration space persists during the migration, even if all the participants have migrated to the new collaboration space. The system can migrate sessions by copying all or part of the information in one collaboration space, moving that information to the new environment, and connecting some or all of the participants to the new environment. In some cases, certain users may not be able to migrate to the new collaboration space due to permissions, device limitations, or other causes. The system can provide a gateway or translator for these users to bridge the two collaboration spaces. As users who have not yet migrated are able to migrate to the new collaboration space, the system can automatically transition 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan with the teachings of Buford in order to have generate a collaboration group for the target application for the plurality of users, wherein the collaboration group did not exist in the source application, wherein the collaboration group is created for the target application using the relationship data of the plurality of users; cause the collaboration group to be created in the source application during or after a migration process. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Richman/Chan/Buford teaches the limitations of Claim 2 which states 
	wherein execution of the operations further cause the system to receive application selection data and process collaboration data as a function of the application selection data (Chan: Para 0035 via user-specific activity feed or in a collaboration group feed, can be based on that user's membership in a particular 
	Regarding Claim 7, the combination of Richman/Chan/Buford teaches the limitations of Claim 7 which states 
	wherein execution of the operations further cause the system to receive collaboration data and generate detail for an item on a list of identified collaborators (Chan: Para 0079-0081 via individual users of groups are identified and details can be level of authorization).
	Regarding Claim 8, the combination of Richman/Chan/Buford teaches the limitations of Claim 8 which states 
	wherein execution of the operations further cause the system to receive email data and identify one or more collaborators as a function of the email data (Chan: Para 0032-0033 and 0035 wherein external app can be an e-mail application containing email data).
	Regarding Claim 9, the combination of Richman/Chan/Buford teaches the limitations of Claim 9 which states 
	wherein execution of the operations further cause the system to receive calendar data and identify one or more collaborators as a function of the calendar data (Chan: Para 0032-0033 and 0035 wherein external app can be a calendar application containing calendar data).
	Regarding Claim 10, the combination of Richman/Chan/Buford teaches the limitations of Claim 10 which states 
	wherein execution of the operations further cause the system to receive document management data and identify one or more collaborators as a function of 
	Regarding Claim 11, it is substantially similar to Claim 1 and is rejected for the same reasons.
	Regarding Claim 12, it is substantially similar to Claim 2 and rejected for the same reasons.
	Regarding Claim 17, it is substantially similar to Claim 7 and rejected for the same reasons.
	Regarding Claim 18, it is substantially similar to Claim 8 and rejected for the same reasons.
	Regarding Claim 19, it is substantially similar to Claim 9 and rejected for the same reasons.
	Regarding Claim 21, it is substantially similar to Claim 1 and is rejected for the same reasons. In addition, Chan teaches of computer readable medium (Chan: Para 0017).
Claims 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (US 2016/0099998 A1) in view of Chan et al. (US 2015/0134693 A1) in view of Buford et al. (US 2012/0030289 A1) further in view of Savage et al. (US 9,705,967 B2).
	Regarding Claim 3, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 3 which states wherein execution of the operations further cause the system to receive 
	Savage though, with the teachings of Richman/Chan/Buford teaches of 
	wherein execution of the operations further cause the system to receive relationship selection data and process collaboration data as a function of the relationship selection data (Savage: Col 7 lines 60-67 - Col 8 lines 1-13 via a recommendation module that utilizes relationship data criteria such as affiliation, colleagues or past collaborators to present potential collaborators). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan/Buford with the teachings of Savage in order to teach of wherein execution of the operations further cause the system to receive relationship selection data and process collaboration data as a function of the relationship selection data. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 4 which states wherein execution of the operations further cause the system to receive project selection data and process collaboration data as a function of the project selection data.
	Savage though, with the teachings of Richman/Chan/Buford teaches of
	wherein execution of the operations further cause the system to receive project selection data and process collaboration data as a function of the project 
	Regarding Claim 5, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 5 which states wherein execution of the operations further cause the system to receive function selection data and process collaboration data as a function of the function selection data.
	Savage though, with the teachings of Richman/Chan/Buford teaches of 
	wherein execution of the operations further cause the system to receive function selection data and process collaboration data as a function of the function selection data (Savage: Col 7 lines 60-67-Col 8 lines 1-13 via a recommendation module that utilizes function data criteria wherein the function data are the skills). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan/Buford with the teachings of Savage in order to teach of wherein execution of the operations further 
	Regarding Claim 6, the combination of Richman/Chan/Buford teaches the system of Claim 1 but does not explicitly disclose the limitations of Claim 6 which states wherein execution of the operations further cause the system to receive collaboration data and generate a list of identified collaborators and associated controls for manipulating the list of identified collaborators.
	Savage though, with the teachings of Richman/Chan/Buford teaches of 
	wherein execution of the operations further cause the system to receive collaboration data and generate a list of identified collaborators and associated controls for manipulating the list of identified collaborators (Savage: Col 8 lines 5- 22 and 45-58 wherein generating a list of collaborators and having the ability to manipulate that list by adding more collaborators via a button (control)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richman/Chan/Buford with the teachings of Savage in order to teach of wherein execution of the operations further cause the system to receive collaboration data and generate a list of identified collaborators and associated controls for manipulating the list of identified collaborators. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Regarding Claim 14, it is substantially similar to Claim 4 and rejected for the same reasons.
	Regarding Claim 15, it is substantially similar to Claim 5 and rejected for the same reasons.
	Regarding Claim 16, it is substantially similar to Claim 6 and rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morton (US 2015/0363092 A1) SYSTEMS AND METHODS FOR COLLABORATIVE ELECTRONIC COMMUNICATIONS
Donneau-Golencer et al. (US 2015/0135094 A1) COLLABORATIVE PLATFORM FOR TEAMS WITH MESSAGING AND LEARNING ACROSS GROUPS
Linley et al. (US 2017/0063764 A1) DURING AN EMAIL MIGRATION, CONVERTING DISTRIBUTION LIST MESSAGES INTO SINGLE-INSTANCED CONTENT WITHIN A COLLABORATION PLATFORM GROUP
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623